          Case 1:20-cv-02969-AJN Document 22
                                          23 Filed 08/06/20
                                                   08/12/20 Page 1 of 2




                                                      August 6, 2020

Via ECF
The Honorable Alison J. Nathan
United States District Judge for the
Southern District of New York
40 Foley Square                                                                      8/12/2020
New York, New York 10007

       Re:     Israel Martinez, et al. v. JLM Decorating, Inc., et al.
               Docket No.: 20-cv-02969 (AJN)

Dear Judge Nathan:

        As the Court is aware, this firm represents Named-Plaintiff Israel Martinez, as well as opt-
in Plaintiffs Juan Carlos Sanchez Benites and Rafael Brito (collectively as “Plaintiffs”), in the
above-referenced putative collective and class action case alleging wage violations under the Fair
Labor Standards Act and the New York Labor Law against Defendants JLM Decorating, Inc., JLM
Decorating NYC Inc., Cosmopolitan Interior NY Corporation, Moshe Gold, individually, and
Josafath Arias, individually. As the Court is further aware, on July 8, 2020, the Court so-ordered
a Civil Case Management Plan, setting forth August 10, 2020, as the date for Plaintiffs to file their
conditional certification motion. We write now, with Defendants’ consent, in accordance with
Rule 1(D) of Your Honor’s Individual Practice Rules, to respectfully request a twenty-one-day
extension of Plaintiffs’ deadline to file this motion, extending the deadline from August 10 to
August 31, 2020.

         The reason for the requested extension is that our office has been without power or access
to the internet for the previous two days due to the damage caused by Tropical Storm Isaias, which
has frustrated efforts to draft the motion. Additionally, this creates logistical hurdles with respect
to the Plaintiffs reviewing the motion papers and executing the requisite documents. Therefore,
out of an abundance of caution, Plaintiffs respectfully propose to revise the briefing schedule as
follows: Opening Brief due August 31, 2020; Opposition Brief due September 21, 2020; and Reply
Brief due September 30, 2020. This T is Plaintiffs’ first request for such relief.
                                                             6225'(5('

                                                                                                 8/10/2020
        Case 1:20-cv-02969-AJN Document 22
                                        23 Filed 08/06/20
                                                 08/12/20 Page 2 of 2




      We thank the Court for its time and attention to this matter.

                                                    Respectfully submitted,


                                                    ______________________
                                                    Matthew J. Farnworth, Esq.
                                                         For the Firm

To:   All counsel via ECF




                                               2
